IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1659
                             Filed February 7, 2018


STEWARD O. NEWMAN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, James M.

Richardson, Judge.



      Steward Newman appeals from the denial of his application for

postconviction relief. AFFIRMED.




      Drew H. Kouris, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                          2


DANILSON, Chief Judge.

       Following a bench trial, Steward Newman was convicted of three counts of

sexual abuse in the second degree, three counts of incest, three counts of

lascivious acts with a child, and three counts of indecent contact with a child. His

convictions were affirmed on appeal. See State v. Newman, No. 12-2222, 2014

WL 2600301, at *3 (Iowa Ct. App. June 11, 2014).

       Newman then filed an application for postconviction relief (PCR),

contending his trial counsel was ineffective in a number of respects, including not

adequately advising Newman concerning the waiver of his right to a jury trial,

allowing him to conditionally waive his right to a speedy trial, failing to seek

dismissal of the case on speedy-trial grounds, not calling certain witnesses, and

failing to suppress Newman’s statement. After a trial, the district court addressed

each of Newman’s claims and rejected them, concluding he had failed to

establish counsel failed in an essential duty from which prejudice resulted. See

Lamasters v. State, 821 N.W.2d 856, 866 (Iowa 2012) (“[A]ll postconviction relief

applicants must establish counsel breached a duty and prejudice resulted.”

(alteration in original) (citation omitted)). Newman appeals.

       Some of Newman’s claims are inconsistent with the record, others are

contrary to trial court strategy or are premised upon speculation. None of his

claims identify any prejudice supporting his ineffective-assistance claim. On our

de novo review, see id. at 862, we find the district court addressed all the issues,

properly applied the law, and we adopt its findings and reasons as our own. See

Iowa Ct. R. 21.26(1)(a), (c), (d), (e). We therefore affirm.

       AFFIRMED.